Exhibit 10.4

CPI CARD GROUP INC.

OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
October 2, 2020 (the “Grant Date”) by and between CPI Card Group Inc., a
Delaware corporation (the “Company”), and Scott Scheirman (the “Participant”),
pursuant to the CPI Card Group Inc. Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”). Capitalized terms that are not defined
herein shall have the meanings given to such terms in the Plan.

WHEREAS, the Company desires from time to time to grant Awards with respect to
Shares to certain key Employees, Directors and Consultants of the Company and
its Subsidiaries or Affiliates;

WHEREAS, the Company has adopted the Plan in order to effect such Awards; and

WHEREAS, the Participant is an Eligible Recipient as contemplated by the Plan,
and the Committee has determined that it is in the interest of the Company to
grant this Award to the Participant.

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

1.         Grant and Vesting of Restricted Stock Units.

(a)        As of the Grant Date, the Participant will be credited with 54,757
Restricted Stock Units. Each Restricted Stock Unit is a notional amount that
represents one unvested Share and constitutes the right, subject to the terms
and conditions of the Plan and this Agreement, to distribution of a Share if and
when the Restricted Stock Unit vests.

(b)        The Restricted Stock Units shall fully vest on the date that is two
years after the Grant Date. Such vesting period is subject to the Participant’s
continuous service with the Company or a Subsidiary or Affiliate thereof, as
applicable, whether as an Employee, Director or Consultant (“Service”), from the
Grant Date through such vesting date, except as may otherwise be provided in
Sections 3 and 4 hereof.

2.         Rights as a Stockholder.

(a)        Unless and until a Restricted Stock Unit has vested and the Share
underlying it has been distributed to the Participant, the Participant will not
be entitled to vote in respect of that Restricted Stock Unit or that Share.

(b)        If the Company declares a cash dividend on its Shares, then, on the
payment date of the dividend, the Participant will be credited with dividend
equivalents equal to the amount of cash dividend per Share multiplied by the
number of Restricted Stock Units credited to the Participant through the record
date. The dollar amount credited to the Participant under the



1

--------------------------------------------------------------------------------

preceding sentence will be credited to an account (“Account”) established for
the Participant for bookkeeping purposes only on the books of the Company. The
balance in the Account will be subject to the same terms regarding vesting and
forfeiture as the Participant’s Restricted Stock Units awarded under this
Agreement, and will be paid in cash in a single sum at the time that the Shares
associated with the Participant’s Restricted Stock Units are delivered (or
forfeited at the time that the Participant’s Restricted Stock Units are
forfeited).

3.         Termination of Service.

(a)        Continuous Service Required. Except as may otherwise be provided in
the Participant’s employment or other services agreement with the Company, the
Participant shall forfeit unvested Restricted Stock Units upon a termination of
Service occurring for any reason prior to the vesting of the Restricted Stock
Units as described in Section 1(b) (including for or without Cause or due to the
Participant’s voluntary resignation for any reason), other than due to the
Participant’s (i) death or Disability or (ii) Qualifying Termination (as defined
below). For purposes of this Agreement, the terms “Cause” and “Disability” shall
have the meanings set forth in that that certain Employment and Non-Competition
Agreement by and between the Participant and the Company, dated September 25,
2017 (the “Employment Agreement”).

(b)        Termination due to Death or Disability. Notwithstanding the
foregoing, in the event that the Participant’s Service terminates by reason of
the Participant’s death or Disability prior to the vesting of the Restricted
Stock Units as described in Section 1(b), unvested Restricted Stock Units shall
vest in full as of the date of such termination of Service.

4.         Qualifying Terminations Following a Change in Control.

(a)        Qualifying Termination. Notwithstanding any language in the Plan or
the Participant’s employment or other services agreement with the Company to the
contrary, the Restricted Stock Units will not vest solely upon a Change in
Control unless the Restricted Stock Units are not assumed by the Company’s
successor or converted to an equivalent value award upon substantially the same
terms effective immediately following the Change in Control. However, if the
Participant experiences a Qualifying Termination, unvested Restricted Stock
Units will immediately vest in full. A “Qualifying Termination” occurs if,
within six (6) months prior to or two (2) years following a Change in Control,
the Participant’s Service is terminated (i) by the Company for a reason other
than Cause or Disability (including termination as a result of the Company’s
election not to renew the Term pursuant to Section 2.1 of the Employment
Agreement) or (ii) by the Participant for Good Reason.

(b)        Good Reason.  For purposes of this Agreement, “Good Reason” shall
have the same meaning set forth in that certain 2021 Executive Retention
Agreement, dated as of October 2, 2020, between the parties.

5.         Timing and Form of Payment.

Once a Restricted Stock Unit vests, the Participant will be entitled to receive
a Share in its place. Delivery of the Share will be made as soon as
administratively feasible following the vesting of the associated Restricted
Stock Unit. Shares will be credited to an account established for the



2

--------------------------------------------------------------------------------

benefit of the Participant with the Company’s administrative agent. The
Participant will have full legal and beneficial ownership of the Shares at that
time.

6.         Tax Withholding.

The Company or any Affiliate thereof shall have the power to withhold, or
require the Participant to remit to the Company or such Affiliate thereof, cash
or Shares that are distributable to the Participant with respect to the
Restricted Stock Units in an amount sufficient to satisfy the federal, state,
and local withholding tax requirements, both domestic and foreign, relating to
such transaction, and the Company or such Affiliate thereof may defer payment of
cash or issuance of Shares until such requirements are satisfied; provided,
however, that such amount may not exceed the maximum statutory withholding rate.
The Participant shall be entitled to satisfy the amount of any such required tax
withholding by having the Company withhold from the Shares otherwise
distributable to the Participant upon vesting of the Restrictive Stock Units a
number of Shares having a Fair Market Value equal to the amount of such required
tax withholdings.

7.         Non-Competition, Non-Solicitation and Non-Disparagement.

(a)        Restrictive Covenants. In exchange for good and valuable
consideration, including the Restricted Stock Units granted herein, the
sufficiency of which is acknowledged, the Participant agrees as follows (the
“Restrictive Covenants”):

(i)         Duties of Confidentiality. In recognition of the Confidential
Information as outlined below, the Participant agrees that until the
Confidential Information becomes publicly available (other than through a breach
by the Participant or by anyone else who has a legal obligation to maintain
confidentiality), the Participant shall: (i) hold and safeguard all Confidential
Information in trust for the Company and its successors and assigns; (ii) not
appropriate or disclose or make available to anyone for use outside of the
Company’s organization at any time, either during the Participant’s Service with
the Company or subsequent to the Participant’s termination of Service with the
Company for any reason, any Confidential Information, whether or not developed
by the Participant, except as required in the performance of the Participant’s
duties to the Company; (iii) keep in strictest confidence any Confidential
Information; and (iv) not disclose or divulge, or allow to be disclosed or
divulged by any person within the Participant’s control, to any person, firm, or
corporation, or use directly or indirectly, for the Participant’s own benefit or
the benefit of others, any Confidential Information.

(ii)       Non-Disclosure. At all times during the Participant’s Service and
thereafter, the Participant shall not, without the Company’s prior written
consent: (i) use or exploit for any purpose not related to the Participant’s
duties as an employee of the Company, or (ii) disclose to any person or entity,
other than an officer, director, or employee of the Company to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Participant of his or her duties for the Company, or

(A) which is under a duty of confidentiality to the Company to maintain the
confidentiality of the Company’s information or



3

--------------------------------------------------------------------------------

(B) to which the Company was instructed by a third party to disclose such third
party’s Confidential information,

any Confidential Information belonging to the Company or its clients or business
partners or marketing partners; provided, however, that Confidential Information
shall not include any information known or readily available to the public
(other than as a result of an unauthorized disclosure by the Participant).

(iii)      Trade Secrets; Whistleblower Protection.

(A)       18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

(B)       Notwithstanding anything to the contrary contained herein, no
provision of this Agreement shall be interpreted so as to impede the Participant
(or any other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including, but not limited to,
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures under the
whistleblower provisions of federal law or regulation.  The Participant does not
need the prior authorization of the Company to make any such reports or
disclosures and the Participant shall not be required to notify the Company that
such reports or disclosures have been made.

(iv)       Non-Competition and Non-Solicitation. During the period of the
Participant’s Service and for one (1) year following the termination thereof
(the “Restricted Period”), the Participant shall not commit any of the acts
described in Sections 3.3, 3.4 or 3.5 of the Employment Agreement, without the
Company’s prior written consent.

(v)        Participant’s Duties on Termination. In the event of termination of
Service with the Company, regardless of the circumstances of the termination,
the Participant agrees to deliver promptly to the Company all of its property
and all Confidential Information, in whatsoever form, including, but not limited
to equipment, software, data files, databases, notebooks, documents, memoranda,
reports, files, samples, books,



4

--------------------------------------------------------------------------------

correspondence, lists, or other written or graphics records relating to the
Company which are or have been in his/her possession or under his/her control.

(vi)       Other Covenants. For the avoidance of doubt, the Restrictive
Covenants are in addition to, and not in lieu of, any restrictive covenants to
which the Participant may otherwise be subject, whether under the terms of his
or her employment or services agreement or otherwise.

(vii)     Acknowledgement. The Participant acknowledges that these Restrictive
Covenants are reasonably necessary to protect the Company’s and its clients’ and
business partners’ legitimate business interests.  The Participant also
acknowledges that by serving in the position of President and Chief Executive
Officer, he/she is in an executive/management level position and has been
entrusted with access to trade secrets and confidential information that, if
made available to non-Company employees, would cause the Company to suffer
damages which will be difficult if not impossible to calculate because of the
significant time, effort and expense the Company expended in developing such
trade secrets and confidential information.  The Participant shall confirm, in
writing, that he/she is complying with the terms of this provision in response
to any inquiry by the Company. The Participant further acknowledges and agrees
that the Participant’s award of the Restricted Stock Units pursuant to this
Agreement shall satisfy the Company’s obligations with respect to 2021 pursuant
to Section 2.3(c) of the Employment Agreement.

(b)        Reasonableness of Restrictions. The Participant agrees that the scope
and duration of the Restrictive Covenants are reasonable and necessary to
protect the legitimate business interests of the Company. The Participant also
agrees that these Restrictive Covenants will not preclude the Participant from
obtaining other gainful employment in his or her profession.

(c)        Remedies for Breach.

(i)         Forfeiture of Award. In the event of the Participant’s material
breach of any of the Restrictive Covenants, the Restricted Stock Units (whether
vested or unvested) shall immediately be forfeited.

(ii)       Recovery of Shares. In the event of the Participant’s material breach
of any of the Restrictive Covenants, the Company shall be entitled to recover
any Shares acquired upon the vesting of the Restricted Stock Units and, if the
Participant has previously sold any Shares derived from the Restricted Stock
Units, the Company shall also have the right to recover from the Participant the
economic value thereof.

(iii)      Other Relief. In the event of the Participant’s actual or threatened
breach of this Agreement, the Participant agrees that the Company will be
entitled to seek provisional and injunctive relief in addition to any other
available remedies at law or equity.

8.         Nontransferability of Restricted Stock Units.

The Restricted Stock Units granted hereunder may not be sold, transferred,
pledged, assigned, encumbered or otherwise alienated or hypothecated, other than
by will or by the laws of



5

--------------------------------------------------------------------------------

descent and distribution or, on such terms and conditions as the Committee shall
establish, to a permitted transferee.

9.         Beneficiary Designation.

The Participant may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his or her death. Each designation
will revoke all prior designations by the Participant, shall be in a form
reasonably prescribed by the Committee, and will be effective only when filed by
the Participant in writing with the Committee during his or her lifetime.

10.       Transfer of Data.

The Participant consents to the Company or any Affiliate thereof processing data
relating to the Participant for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data
relating to the Participant. The Company may make such information available to
any Affiliate thereof, those who provide products or services to the Company or
any Affiliate thereof (such as advisers and payroll administrators), regulatory
authorities, potential purchasers of the Company or the business in which the
Participant works, and as may be required by law.

11.       Securities Law Requirements.

(a)        The Restricted Stock Units are subject to the further requirement
that, if at any time the Committee determines in its discretion that the listing
or qualification of the Shares subject to the Restricted Stock Units under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the issuance of Shares under it, then Shares will not be
issued under the Restricted Stock Units, unless the necessary listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.  If the Committee determines that
such listing, qualification, consent or approval cannot be so obtained, the
Company will pay the Participant an amount equal to the fair market value on the
date on which the Restricted Stock Units vested of a number of Shares equal to
the number of vested Restricted Stock Units, less applicable tax withholding.

(b)        No person who acquires Shares pursuant to the Restricted Stock Units
reflected in this Agreement may, during any period of time that person is an
affiliate of the Company (within the meaning of the rules and regulations of the
Securities and Exchange Commission under the Securities Act of 1933 (the “1933
Act”)) sell the Shares, unless the offer and sale is made pursuant to (i) an
effective registration statement under the 1933 Act, which is current and
includes the Shares to be sold, or (ii) an appropriate exemption from the
registration requirements of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.  With respect to individuals subject to Section
16 of the Exchange Act, transactions under this Agreement are intended to comply
with all applicable conditions of Rule 16b-3, or its successors under the
Exchange Act. To the extent any provision of this Agreement or action by the
Committee fails to so comply, the Committee may determine, to the extent
permitted by law, that the provision or action will be null and void.



6

--------------------------------------------------------------------------------

12.       No Guarantee of Continued Service.

Nothing in the Plan or in this Agreement shall interfere with or limit in any
way the right of the Company or an Affiliate thereof to terminate the
Participant’s Service at any time or confer upon the Participant any right to
continued Service.

13.       No Rights as a Stockholder.

Except as provided in Section 2 above or as otherwise required by law, the
Participant shall not have any rights as a stockholder with respect to any
Shares covered by the Restricted Stock Units granted hereunder prior to the date
on which he or she is recorded as the holder of those Shares on the records of
the Company.

14.       Interpretation; Construction.

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby; provided
that any dispute over the reason for the Participant’s termination of
employment, or whether the Participant has violated any provision of Section 7
of this Agreement, shall be resolved as if such dispute had arisen under the
Employment Agreement (including Section 8.15 thereof). Except as otherwise
expressly provided in this Agreement or the Plan, in the event of a conflict
between any term of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

15.       Amendments.

The Committee may, in its sole discretion, at any time and from time to time,
alter or amend this Agreement and the terms and conditions of the unvested
portion of the Restricted Stock Units (but not any portion of the Restricted
Stock Units that has previously vested) in whole or in part, including without
limitation, amending the criteria for vesting set forth in Section 1 hereof and
substituting alternative vesting criteria; provided that such alteration,
amendment, suspension or termination shall not adversely alter or impair the
rights of the Participant under the Restricted Stock Units without the
Participant’s consent. The Company shall give written notice to the Participant
of any such alteration or amendment of this Agreement as promptly as practicable
after the adoption thereof. This Agreement may also be amended by a writing
signed by both the Company and the Participant.

16.       Miscellaneous.

(a)        Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (A) delivered
personally, (B) mailed, certified or registered mail with postage prepaid, (C)
sent by next-day or overnight mail or delivery, or (D) sent by fax, as follows:

(i)         If to the Company:

CPI Card Group Inc.

10026 West San Juan Way

Littleton, CO 80127



7

--------------------------------------------------------------------------------

Attention:  Chief Human Resources Officer

Phone:  720-681-6271

(ii)       If to the Participant, to the Participant’s last known home address,

or to such other person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered, provided that such delivery is confirmed.

(b)        Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

(c)        No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.

(d)        Waiver. Either party hereto may by written notice to the other (i)
extend the time for the performance of any of the obligations or other actions
of the other under this. Agreement, (ii) waive compliance with any of the
conditions or covenants of the other contained in this Agreement and (iii) waive
or modify performance of any of the obligations of the other under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of either party, shall be deemed to constitute a waiver by the
party taking such action of compliance with any representations, warranties,
covenants or agreements contained herein. The waiver by either party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by either party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.

(e)        Code Section 409A Compliance. The Restricted Stock Units are intended
to be exempt from or comply with the requirements of Code Section 409A and this
Agreement shall be interpreted accordingly. Notwithstanding any provision of
this Agreement, to the extent that the Committee determines that any portion of
the Restricted Stock Units granted under this Agreement is subject to Code
Section 409A and fails to comply with the requirements of Code Section 409A,
notwithstanding anything to the contrary contained in the Plan or in this
Agreement, the Committee reserves the right to amend, restructure, terminate or
replace such portion of the Restricted Stock Units in order to cause such
portion of the Restricted Stock Units to either not be subject to Code Section
409A or to comply with the applicable provisions of such section.



8

--------------------------------------------------------------------------------

(f)        Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws. The Company and the
Participant agree that the jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), this
Agreement shall be exclusively in the courts in the State of Colorado, County of
Arapahoe or Denver, including the Federal Courts located therein (should Federal
jurisdiction exist), and the Company and the Participant hereby submit and
consent to said jurisdiction and venue.

(g)        Section and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(h)        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

(i)         Erroneously Awarded Compensation. Notwithstanding any provision in
the Plan or in this Agreement to the contrary, this Award shall be subject to
any compensation recovery and/or recoupment policy adopted and amended from time
to time by the Company to comply with applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or to
comport with good corporate governance practices.

— Signature page follows —



9

--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or in the Plan to the contrary, the
Committee hereby reserves the right, in its sole discretion, to terminate and
cancel this Award if the Participant fails to accept this Agreement on or prior
to October 30, 2020.

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.



CPI CARD GROUP INC.







By:

Nicholas Peters, Compensation Committee of



the Board of Directors







Signature:

/s/ Nicholas Peters









PARTICIPANT







Name:

Scott Scheirman







Signature:

/s/ Scott Scheirman



Note to Participant: Any conflicts of interest or other disclosures to be made
by Participant at the time of signing this Agreement shall be set forth on a
Conflicts of Interest Disclosure Statement attached to this Agreement.
Participant has not made any disclosures if there is no such statement attached.

There is ☐ is not ☒ a Conflicts of Interest Disclosure Statement attached to
this Agreement.

Participant’s Initials: Scott Scheirman

10

--------------------------------------------------------------------------------